DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on September 21, 2022 has been received and considered. By this amendment, claim 13 is cancelled and claims 1-12, 14-16, and 18-20 are now pending in the application.
Claim Objections
Claim 14 is objected to because of the following informalities:  in line 1, the claim should refer to claim 10 instead of cancelled claim 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12, 14-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasor (U.S. Patent No. 3,943,936, previous cited) in view of Smith et al. (U.S. Patent No. 7,731,655). Regarding claims 1 and 6, Rasor discloses a wireless electrode delivery system, comprising: a delivery catheter 27 having a proximal end, a distal end and a lumen extending therein along a longitudinal axis (see Figures 1 and 2 showing the delivery catheter with device 10 disposed therein); and a wireless electrode assembly 10 disposed within the lumen of the delivery catheter, the wireless electrode assembly including: a body 12 having a proximal end region, a distal end region, and a longitudinal axis (see Figure 3); an electrode 32 positioned at the distal end region of the body (see Figure 3); and a plurality of tines 15/16 arranged radially around the electrode, wherein each of the plurality of tines is configured be in a delivery configuration when the wireless electrode assembly is disposed within the lumen of the delivery catheter (see col. 4, ln. 48-52) and configured to assume a deployed configuration when the wireless electrode assembly is deployed from the lumen of the delivery catheter (see col. 4, ln. 48-52), and wherein each of the plurality of tines includes a distal tip positioned at a distal most extent of the plurality of tines in the delivery configuration; wherein the plurality of tines are configured to anchor the wireless electrode assembly into a target tissue site of a heart wall with the electrode in contact with the heart wall when shifting from the delivery configuration to the deployed configuration (see Figures 5A-C). However, Rasor fails to disclose that in the delivery configuration each of the plurality of tines is disposed in a straightened longitudinal orientation and includes a distal tip positioned at a distalmost extent of the plurality of tines, and wherein each of the plurality of tines is biased to curl away from the longitudinal axis in the deployed configuration such that a curved portion of each tine is located distal of the distal tip. Smith teaches an apparatus for placing devices during surgery which provides the advantage of effectively grabbing tissue without compression and/or tearing the tissue (see col. 2, ln. 60-62), the apparatus comprising tines 4 which are disposed within a sleeve 3 that can be deployed and retracted via an actuation wire 2, wherein the tines are in a straight configuration during implantation (see col. 7, ln. 29-33) and are in a deployed configuration when used to anchor the device into place, wherein in the deployed configuration, the tines are biased to curl away from the longitudinal axis such that a curved portion of each tine is located distal of the distal tip (see Figures 1-3, 7, 8, and 20-27 and col. 7, ln. 15-20). It would have been obvious to one having ordinary skill in the art before Applicant’s invention was made to modify the tines of Rasor such that each of the plurality of tines is disposed in a straightened longitudinal orientation and includes a distal tip positioned at a distalmost extent of the plurality of tines, and wherein each of the plurality of tines is biased to curl away from the longitudinal axis in the deployed configuration such that a curved portion of each tine is located distal of the distal tip, as taught by Smith, in order to effectively grab tissue without compression and/or tearing the tissue, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 2, Rasor discloses that the plurality of tines are circumferentially arranged around the distal end region of the body, wherein the plurality of tines are spaced substantially equidistant from one another (can be seen from Figure 4 where tines 15 and 16 are located on opposite sides of the device at the distal end region of the body and Figure 12 where tines 115 and 116 are located on opposite sides of the device at the distal end region of the body).
Regarding claim 3, Rasor discloses that each of the plurality of tines is configured to be advanced distal of the distal end of the delivery catheter when shifting from the delivery configuration to the deployed configuration (see Figures 1 and 12, which show the plurality of tines advanced distal of and out the distal end of the delivery catheter).
Regarding claim 4, it is respectfully submitted that immediately prior to the catheter being withdrawn, while the plurality of tines are still in the delivery configuration, the distal tip of each of the plurality of tines points toward the target tissue site when in the delivery configuration.
Regarding claim 5, Rasor discloses that the distal tip of each of the plurality of tines is located proximal of the electrode in the deployed configuration (see Figures 4 and 12).
Regarding claim 7, Rasor discloses that a proximal end of each of the tines is attached to a junction member, the forward ends of the wires described on column 4, lines 45-48 and column 10, lines 33-34.
Regarding claim 8, Rasor discloses a push member 22 disposed within the lumen of the delivery catheter, wherein the push member is positioned proximal of the wireless electrode assembly (see Figure 1).
Regarding claim 9, Rasor discloses that the push member is configured to advance the wireless electrode assembly in a distal direction within the lumen of the delivery catheter, wherein advancing the push member within the lumen of the delivery catheter deploys each of the plurality of tines out of the distal end of the delivery catheter (see col. 4, ln. 56-col. 5, ln. 5).
Regarding claim 10, Rasor discloses a wireless electrode delivery system, comprising: a tubular shaft 27 having a distal end and an inner wall surface defining a lumen extending therein (see Figures 1 and 2 showing the delivery catheter with device 10 disposed therein); and a wireless electrode assembly 10 disposable within the lumen of the elongate shaft, the wireless electrode assembly including: a body 12 having a proximal end region and a distal end region (see Figure 3); an electrode 32 disposed at the distal end region of the body (see Figure 3); a first tine 15 and a second tine 16 positionable in a first, elongated configuration when the wireless electrode assembly is disposed within the lumen of the elongate shaft  (see col. 4, ln. 48-52), and wherein the first and second tines are biased to assume a deployed configuration when the wireless electrode assembly is deployed from the lumen of the elongate shaft  (see col. 4, ln. 48-52); wherein the first and second tines are configured to pierce and anchor into a target tissue site of a heart wall when shifting from the first, elongated configuration to the hooked configuration (see Figures 5A-C). Rasor discloses an alternative embodiment of the tines in Figure 12, elements 115 and 116, wherein each of the plurality of tines is biased to assume a hooked configuration when the wireless electrode assembly is deployed from the lumen of the elongate shaft. It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the embodiment of tines 115/116 with the embodiment shown in Figures 1-3 of Rasor, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first and second tines of Rasor such that there are first, second, and third, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04. However, Rasor fails to disclose that a curved portion of each tine extends distal of the electrode in the hooked configuration and wherein the distal tip of each tine points toward the body in the hooked configuration. Smith teaches an apparatus for placing devices during surgery which provides the advantage of effectively grabbing tissue without compression and/or tearing the tissue (see col. 2, ln. 60-62), the apparatus comprising tines 4 which are disposed within a sleeve 3 that can be deployed and retracted via an actuation wire 2, wherein the tines are in a straight configuration during implantation (see col. 7, ln. 29-33) and are in a deployed configuration when used to anchor the device into place, wherein in the deployed configuration, the tines are biased to curl away from the longitudinal axis (see Figures 1-3, 7, 8, and 20-27 and col. 7, ln. 15-20) such that a curved portion of each tine extends distal of the end 52 of the device in the hooked configuration and wherein the distal tip of each tine points toward the body in the hooked configuration (see Figure 8). It would have been obvious to one having ordinary skill in the art before Applicant’s invention was made to modify the tines of Rasor such that a curved portion of each tine extends distal of the electrode in the hooked configuration and wherein the distal tip of each tine points toward the body in the hooked configuration, as taught by Smith, in order to effectively grab tissue without compression and/or tearing the tissue, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 11, Rasor discloses that the tines extend in a longitudinal orientation in the first, elongated configuration (see Figure 12).
Regarding claim 12, Rasor discloses that the tines are attached to a junction member, the forward ends of the wires described on column 4, lines 45-48 and column 10, lines 33-34.
Regarding claim 14, Rasor discloses that the tines extend radially outward beyond the body in the hooked configuration (see Figure 12).
Regarding claim 15, it is respectfully submitted that immediately prior to the catheter being withdrawn, while the plurality of tines are still in the delivery configuration, the distal tip of each of the plurality of tines points toward the target tissue site when in the delivery configuration.
Regarding claim 16, Rasor discloses that the distal tip of each of tines is located proximal of the electrode in the hooked configuration (see Figures 4 and 12).
Regarding claim 18, Rasor discloses a wireless electrode delivery system, comprising: a delivery catheter 27 having a proximal end, a distal end and a lumen extending therein (see Figures 1 and 2 showing the delivery catheter with device 10 disposed therein); and a wireless electrode assembly 10 disposable within the lumen of the delivery catheter, the wireless electrode assembly including: a body 12 having a proximal end region, a distal end region, and a longitudinal axis (see Figure 3); an electrode 32 disposed at the distal end region of the body (see Figure 3); and a plurality of tines 15/16 equidistantly spaced around the distal end region (can be seen from Figure 4 where tines 15 and 16 are located on opposite sides of the device at the distal end region of the body), wherein the plurality of tines are each configured to shift between a delivery configuration (see col. 4, ln. 48-52) and a deployed configuration (see col. 4, ln. 48-52). However, Rasor fails to disclose that each of the plurality of tines includes a distal tip pointing in a distal direction in the delivery configuration, and wherein each tine is biased to assume a hooked shape in the deployed configuration, wherein the distal tip of each tine points toward the body in the deployed configuration. Smith teaches an apparatus for placing devices during surgery which provides the advantage of effectively grabbing tissue without compression and/or tearing the tissue (see col. 2, ln. 60-62), the apparatus comprising tines 4 which are disposed within a sleeve 3 that can be deployed and retracted via an actuation wire 2, wherein the tines are in a straight configuration during implantation (see col. 7, ln. 29-33) and are in a deployed configuration when used to anchor the device into place, wherein in the deployed configuration, the tines are biased to curl away from the longitudinal axis such that a curved portion of each tine is located distal of the distal tip (see Figures 1-3, 7, 8, and 20-27 and col. 7, ln. 15-20). It would have been obvious to one having ordinary skill in the art before Applicant’s invention was made to modify the tines of Rasor such that each of the plurality of tines includes a distal tip pointing in a distal direction in the delivery configuration, and wherein each tine is biased to assume a hooked shape in the deployed configuration, wherein the distal tip of each tine points toward the body in the deployed configuration, as taught by Smith, in order to effectively grab tissue without compression and/or tearing the tissue, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 19, Rasor discloses that the tines are attached to a junction member, the forward ends of the wires described on column 4, lines 45-48 and column 10, lines 33-34.
Regarding claim 20, Rasor discloses the invention substantially as claimed, but fails to disclose that the distal tip of each tine is located proximal of the electrode in the deployed configuration and a curved portion of each tine is located distal of the electrode in the deployed configuration. Smith teaches an apparatus for placing devices during surgery which provides the advantage of effectively grabbing tissue without compression and/or tearing the tissue (see col. 2, ln. 60-62), the apparatus comprising tines 4 which are disposed within a sleeve 3 that can be deployed and retracted via an actuation wire 2, wherein the tines are in a straight configuration during implantation (see col. 7, ln. 29-33) and are in a deployed configuration when used to anchor the device into place, wherein in the deployed configuration, the tines are biased to curl away from the longitudinal axis (see Figures 1-3, 7, 8, and 20-27 and col. 7, ln. 15-20) such that a curved portion of each tine extends distal of the end 52 of the device in the hooked configuration and wherein the distal tip of each tine is located proximal of the end 52 in the hooked configuration (see Figure 8). It would have been obvious to one having ordinary skill in the art before Applicant’s invention was made to modify the tines of Rasor such that the distal tip of each tine is located proximal of the electrode in the deployed configuration and a curved portion of each tine is located distal of the electrode in the deployed configuration, as taught by Smith, in order to effectively grab tissue without compression and/or tearing the tissue, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. Regarding the rejection of the claims under 35 USC 103 as being unpatentable over Rasor in view of Smith, the Applicant argues that the rejection is devoid of explanation as to how the proposed combination would produce the stated result and/or benefit. Smith teaches that the benefit of its apparatus is to provide the stated result and benefit and, thus, the combination with the Smith apparatus would produce such a benefit. The Applicant further argues that the proposed combination does not appear to add any identifiable benefit to the original device of Rasor because the original tines of Rasor “appear to effectively engage tissue without compression and/or tearing of tissue”, but then goes on to argue that “Rasor is deploying a pacing device in a patient’s heart and has no apparent need to ‘grab tissue’.” Rasor does discuss how the barbs 15/16 are imbedded in the myocardium (see col. 8, ln. 14) and, thus, does discuss the need to “grab tissue.” Furthermore, the Applicant argues that the proposed modification merely adds a feature missing from Rasor without adding any discernible benefit to the original device or Rasor. It is respectfully submitted that the change in the configuration of the tines provides an added benefit, as discussed above with respect to the benefits disclosed by Smith. The Applicant further argues that the tines of Rasor appear to deploy passively, while the tines of Smith are actively deployed using manual actuation and the incorporation of the tines of Smith would add unnecessary complexity. The Examiner respectfully submits that Rasor discloses that the tines are actively deployed using torque tube 25 (see col. 8, lines 13-14). The Applicant further argues that the implantation mechanism would be different if the tines of Rasor were replaced by the tines of Smith, specifically the tines would not be implanted using a rotation movement, but would require a pulling or pushing movement. Rasor discloses the pushing movement to implant the device into the heart and, thus, the modification of the tines would obviate the need for the extra rotational movement. For at least the reasons given above, the rejection stands.
Specifically, regarding claim 6, the Applicant argues that there is no detailed discussion in the Office Action regarding claim 6 and concludes that claim 6 is therefore allowable. As claim 6 is directed to subject matter that is already covered by the combination of Rasor and Smith, it is not considered allowable. Claim 1, which is satisfied by Rasor in view of Smith, requires that “a curved portion of each tine is located distal of the distal tip” and claim 6 requires that “the plurality of tines extend distal of the electrode in the deployed configuration”, which is satisfied by a curved portion of each tine being located distal of the distal tip.
Regarding claim 10, the Applicant argues that Rasor teaches keeping the anchoring tines away from the electrode and indicates that this teaches against the tines extending distal of the electrode. The Applicant argues that modifying the tines of Rasor to extend distal of the electrode would “necessarily require the tines to be closer to the electrode than they are in the original device. This is not found persuasive because Applicant has failed to elucidate this argument or provide any basis for this conclusion. Furthermore, in the passage reproduced by Applicant, Rasor is not discussing the disadvantage of having the tines near or distal the electrode, but rather is discussing the disadvantage of having fibrosis associated with attachment or forcible retention near the electrode. The presence of the tines themselves is not the problem, but rather the trauma that is caused by the deployment of the tines of Rasor, which are deployed by forcibly rotating. As discussed in the rejection, the tines of Smith offer an advantage in not causing the same level of trauma and, as such, would offer an advantage. For at least the reasons given above, the rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792